tcmemo_2011_82 united_states tax_court agripina d smith and james f smith jr et al petitioners v commissioner of internal revenue respondent docket nos filed date james f smith jr agripina d smith peter a joseph sandra k joseph edward kelly and candace r kelly pro_se catherine l campbell for respondent 1cases of the following petitioners are consolidated herewith james f smith jr and agripina smith docket no peter a and sandra k joseph docket no and edward and candace r kelly docket no memorandum findings_of_fact and opinion morrison judge these consolidated cases involve three members of the tribal council of the nooksack indian_tribe located in washington state the issues for decision are for income_tax purposes the portion of the tribal-council compensation received by agripina smith in and by sandra joseph in and and by candace kelly in and that was derived from the fishing rights-related activities of the tribe whether the petitioners are liable for self-employment_tax on the compensation received by agripina smith in and by sandra joseph in and and by candace kelly in and for services as members of the tribal council whether the ir sec_2 properly disallowed the vehicle-expense deductions claimed by agripina smith and james smith for and and 2for simplicity we refer to the respondent the commissioner of internal revenue as the irs whether candace kelly and edward kelly are each liable for the additions to tax under sec_6651 and for their failures to file tax returns and pay taxes in the nooksack indian_tribe findings_of_fact the nooksack indian_tribe is governed by a tribal council each year the nooksack indian_tribe spent a portion of its total operating_expenses on fishing-related activities the amounts are set forth in the table below expenses of fishing- related activities dollar_figure dollar_figure dollar_figure total operating_expenses dollar_figure dollar_figure dollar_figure expenses of fishing- related activities as percentage of total operating expense sec_11 the tribe administered tribal ceremonies the costs of administering the tribal ceremonies are reflected in the total operating_expenses but not in the expenses of fishing-related activities one of the ceremonies was the annual salmon 3all section references are to the internal_revenue_code code as amended and in effect for and and all rule references are to the tax_court rules_of_practice and procedure ceremony the purpose of this ceremony was to show respect for god the salmon fish and the ecosystem agripina smith and james smith during the years and agripina smith was a member of the tribal council of the nooksack indian_tribe she was also finance director for the nooksack indian_tribe she received compensation_for her service on the tribal council of dollar_figure in dollar_figure in and dollar_figure in agripina smith and her husband james smith filed joint income_tax returns for the tax years and on these returns they did not include in income agripina smith’s compensation_for services as a member of the tribal council james smith ran a tree service as a sole_proprietorship the smiths claimed deductions for this business on schedules c profit or loss from business the deductions related to vehicles are shown in the table below vehicle expenses of tree-service business deducted by joseph and agripina smith on schedule c type of vehicle expense car and truck depreciation repairs and maintenance total dollar_figure dollar_figure -0- big_number dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure the amounts that the smiths deducted for car-and-truck expenses dollar_figure for dollar_figure for and dollar_figure for were standard vehicle expense allowances computed with reference to the standard mileage rate for the same vehicles for which they deducted the standard mileage rate the smiths also claimed deductions for depreciation and repairs and maintenance the irs issued a deficiency_notice to the smiths for determining a tax_deficiency of dollar_figure the notice determined that the taxable_portion of agripina smith’s tribal-council compensation was dollar_figure mathematically dollar_figure is equal to dollar_figure - percent x dollar_figure thus the determination incorporated two assumptions first that her tribal-council compensation was dollar_figure and second that percent of this compensation was derived from fishing rights-related activities of the tribe the notice also determined that dollar_figure in interest was includable in income the notice determined that the schedule c expenses should be reduced by dollar_figure the notice determined that the smiths owed dollar_figure in self-employment_tax an adjustment resulting from the irs’s determination that the schedule c deductions should be reduced by dollar_figure the irs issued a deficiency_notice to the smiths for and the deficiency_notice determined a deficiency in tax 4the irs contends that the notice determined that the taxable_portion of her tribal-council compensation was dollar_figure this is wrong the amount in the notice was dollar_figure 5the irs now stipulates that agripina smith’s tribal-council compensation was dollar_figure of dollar_figure for the notice determined that percent of agripina smith’s tribal-council compensation was derived from fishing rights-related activities of the tribe thus of agripina smith’s dollar_figure tribal-council compensation_for dollar_figure was determined to be includable in income the notice determined that schedule c expenses should be reduced by dollar_figure for the notice determined that a dollar_figure interest payment was includable in the smiths’ income for the notice determined that the smiths owed dollar_figure in self-employment_tax for an adjustment resulting from the irs’s determination that schedule c expenses should be reduced by dollar_figure for the deficiency_notice determined a deficiency in tax of dollar_figure the notice determined that percent of agripina smith’s tribal-council compensation was derived from fishing rights-related activities of the tribe thus of agripina smith’s dollar_figure tribal-council compensation_for the year dollar_figure was determined to be includable in income the notice determined that schedule c expenses should be reduced by dollar_figure for the notice determined that the smiths owed dollar_figure in self-employment_tax an adjustment that resulted from the irs’s determination that schedule c expenses should be reduced by dollar_figure the notice determined that the smiths were required to include dollar_figure in gambling winnings in their income for the smiths filed a tax_court petition challenging the deficiency_notice for the resulting case was assigned docket no the smiths also filed a tax_court petition challenging the deficiency_notice for and the resulting case was assigned docket no the smiths were residents of washington state when they filed their petitions the petitions stated that the smiths disagreed with the fraction of agripina smith’s tribal-council compensation that the irs determined was derived from fishing rights-related activities under sec_7873 in its answer the irs did not assert that the self-employment_income of either agripina smith or james smith should include agripina smith’s tribal-council compensation the smiths have made the following concessions the dollar_figure in interest_income is properly included in their income the dollar_figure in interest_income is properly included in their income and the dollar_figure in gambling winnings is properly included in their income sandra joseph and peter joseph during the years and sandra joseph was a member of the tribal council of the nooksack indian_tribe she received compensation_for services as a member of the tribal council of dollar_figure for and dollar_figure for sandra joseph and her husband peter joseph filed joint tax returns for the tax years and on these returns they did not include in income sandra joseph’s compensation_for services as a member of the tribal council the irs issued a deficiency_notice to the josephs determining deficiencies in tax of dollar_figure for and dollar_figure for the notice determined that percent of sandra joseph’s tribal-council compensation in and percent of her tribal-council compensation in were derived from the fishing_rights-related_activity of the tribe thus of sandra joseph’s dollar_figure tribal-council compensation_for dollar_figure was determined to be includable in income and of her dollar_figure tribal-council compensation_for dollar_figure was determined to be includable in income the irs determined that the josephs should include a dollar_figure interest payment in their income for the notice did not determine that either sandra joseph or peter joseph was liable for self-employment_tax the josephs filed a petition to challenge the deficiency_notice the petition stated that the josephs disagreed with the portion of sandra joseph’s tribal-council compensation that the irs determined was derived from fishing rights-related activities under sec_7873 their case was assigned docket no at the time they filed the petition they lived in washington state the irs filed an answer the answer did not assert that either sandra joseph or peter joseph was liable for self- employment_tax candace kelly and edward kelly a during candace kelly was a member of the tribal council of the nooksack indian_tribe she received dollar_figure in compensation_for services as a member of the tribal council edward kelly is the husband of candace kelly the kellys filed a joint income_tax return for the tax_year on this return they did not include in their income candace kelly’s compensation_for services as a member of the tribal council on date the irs issued a deficiency_notice to candace kelly and edward kelly for determining a deficiency in tax of dollar_figure the notice determined that percent of candace kelly’s tribal-council compensation was derived from the fishing rights-related activities of the tribe thus of candace kelly’s dollar_figure tribal-council compensation dollar_figure was determined to be included in income the deficiency_notice did not determine that either candace kelly or edward kelly owed self-employment_tax b during candace kelly continued to be a member of the tribal council of the nooksack indian_tribe she received dollar_figure in compensation_for services as a member of the tribal council she received dollar_figure in taxable wages from the tribe for services other than services performed as a member of the tribal council the tribe withheld dollar_figure from her wages edward kelly worked for the nooksack indian_tribe during he was not a member of the tribal council he received taxable wages of dollar_figure from the tribe the tribe withheld dollar_figure from these wages neither of the kellys filed a return for the tax_year the irs filed a substitute return for for candace kelly on date the substitute return showed an income_tax_liability of dollar_figure the irs filed a substitute return for for edward kelly on date the substitute return showed an income_tax_liability of dollar_figure neither substitute return reflected any liability for self-employment_tax on date the irs issued a deficiency_notice to candace kelly for determining a deficiency in tax of dollar_figure the notice determined that percent of candace kelly’s tribal- council compensation was derived from fishing rights-related activities of the tribe and thus that dollar_figure of her tribal- council compensation was taxable the irs determined that candace kelly was required to include in income one-half of the following amounts dollar_figure in taxable compensation earned by candace kelly as a member of the tribal council dollar_figure earned by candace kelly in wages for services provided to the tribe and dollar_figure earned by edward kelly in wages for services provided to the tribe these three amounts totaled dollar_figure and one-half of this total or dollar_figure was included in income the deficiency_notice did not determine a self-employment_tax liability it determined a late-filing addition_to_tax under sec_6651 equal to dollar_figure which is the product of percent and dollar_figure dollar_figure is the difference between dollar_figure and dollar_figure in federal taxes withheld it determined a late-payment addition_to_tax under sec_6651 the amount of which could not be determined at the time the deficiency_notice was issued on date the irs issued a deficiency_notice to edward kelly for determining a deficiency in tax of dollar_figure the notice determined that percent of candace kelly’s tribal- council compensation was derived from fishing rights-related activities of the tribe and thus that dollar_figure of her compensation was taxable the irs determined that edward kelly was required to include in income one-half of the following amounts dollar_figure in taxable compensation earned by candace kelly as a member of the tribal council 6the dollar_figure is equal to half of the dollar_figure withheld from candace kelly’s wages plus half of the dollar_figure withheld from edward kelly’s wages dollar_figure earned by candace kelly in wages for services provided to the tribe and dollar_figure earned by edward kelly in wages for services provided to the tribe these three amounts totaled dollar_figure one-half of the total or dollar_figure was included in income the deficiency_notice did not determine a self-employment_tax liability it determined a late- filing addition_to_tax under sec_6651 equal to dollar_figure which is the product of percent and dollar_figure dollar_figure is the difference between dollar_figure and dollar_figure in federal taxes withheld it determined a late-payment addition_to_tax under sec_6651 the amount of which could not be determined at the time the deficiency_notice was issued c petition on date candace kelly and edward kelly filed a petition challenging the deficiency_notice for and the deficiency notices for they lived in washington state when they filed the petition the petition stated that the kellys disagreed with the fraction of candace kelly’s tribal-council compensation allocated to fishing rights-related activities under sec_7873 the petition did not give a specific reason the kellys were not liable for additions to tax for the case was assigned docket no in its answer the irs did not assert that the kellys were liable for self-employment_tax trial the court consolidated the four docketed cases for trial in each case the parties executed a stipulation of facts the court hereby incorporates each stipulation of facts into its findings_of_fact with the exceptions noted infra note opinion the portions of the compensation received by agripina smith sandra joseph and candace kelly for services as members of the tribal council that were derived from the fishing rights-related activities of the tribe agripina smith sandra joseph and candace kelly received compensation_for their services as members of the tribal council the smiths the josephs and the kellys contend that the tribal- council compensation is totally exempt from federal_income_tax by the operation of sec_7873 in the deficiency notices the 7inadvertently we think the stipulations state that the three members of the tribal council received taxable payments that were exactly equal to the amounts that the irs determined for example par of the stipulation in the and case of agripina smith and james smith states in the tax_year agripina smith received taxable payments for her services as a member of the nooksack tribal council in the amount of dollar_figure all six petitioners plainly challenge the irs’s determinations we decline to adopt the portions of the stipulation that say otherwise these portions are par of the stipulation in docket no the case involving the tax_year of the smiths pars and of the stipulation in docket no the case involving the and tax years of the smiths pars and of the stipulation in docket no the case involving the josephs and pars and of the stipulation in docket no continued irs determined that only small fractions of the payments percent in percent in and percent in are excludable from income under sec_7873 continued the case involving the kellys for the same reason we adopt par of the stipulation in docket no without the words in the amount of dollar_figure we adopt par of the same stipulation without the words in the amount of dollar_figure 8under sec_1_6013-4 income_tax regs if a joint_return is made the gross_income of the husband and wife on the joint_return is computed in the aggregate the regulation provides if a joint_return is made the gross_income and adjusted_gross_income of husband and wife on the joint_return are computed in an aggregate amount and the deductions allowed and the taxable_income are likewise computed on an aggregate basis the regulation also provides although there are two taxpayers on a joint_return there is only one taxable_income the tax on the joint_return shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several joint income_tax returns were filed by the smiths for and by the josephs for and and by the kellys for for each of these years the aggregate income of each of the three couples must include the taxable_portion of the tribal-council compensation received by the spouse who was a member of the tribal council ie agripina smith sandra joseph and candace kelly the deficiency notices determined that the aggregate income of each couple should exclude the portion of the tribal-council compensation that the irs determined was derived from the fishing rights-related activities of the tribe percent for percent for and percent for the kellys did not file a joint_return for although their incomes are not computed on an aggregate basis they each earned a one-half share of community_income thus for candace kelly was required to include in her income one-half of her tribal-council compensation minus the amount excluded under sec_7873 the deficiency notices issued to candace kelly for determined that percent of the tribal-council continued sec_7873 provides that no income_tax shall be imposed on income derived by a member of an indian_tribe from a fishing_rights-related_activity of such tribe the term fishing_rights-related_activity is defined as any activity directly related to harvesting processing or transporting fish harvested in the exercise of a recognized fishing right of an indian_tribe or to selling such fish but only if substantially_all of such harvesting was performed by members of such tribe sec_7873 the term recognized_fishing_rights is defined by the code to mean fishing rights secured as of date by a treaty between an indian_tribe continued compensation should be excluded from her income in computing her tax_liability likewise for edward kelly was required to include in his income one-half of candace kelly’s tribal-council compensation minus the amount excluded under sec_7873 the deficiency_notice sent to edward kelly for determined that percent of candace kelly’s tribal-council compensation should be excluded from edward kelly’s income in computing his tax_liability 9native americans are united_states citizens 709_f2d_564 9th cir affg 78_tc_137 they are generally subject_to federal income_taxation unless exempted by a treaty or an act of congress id the salaries received by members of tribal councils are generally subject_to federal income_taxation id pincite the indian tribes themselves like states are generally exempt from federal income_taxation cohen’s handbook of federal indian law sec a matthew bender co and the united_states or by an executive_order or an act of congress sec_7873 the exact nature of the work of the nooksack tribal council on salmon fishing issues is unclear in the record as is the magnitude of the work in comparison to the council’s other activities the trial record does not even contain the minutes of the meetings of the council the only concrete piece of relevant evidence is that the tribe spent percent percent and percent of its budget on fishing expenses in and on the basis of these budget statistics the irs determined in the deficiency_notice that percent percent and percent of the compensation_for services on the tribal council was derived from the fishing rights-related activities of the tribe the preponderance_of_the_evidence does not support a finding that the portion of the tribal-council compensation that was derived from fishing rights-related activities exceeded these percentages although the budget statistics for fishing activity may not have included the costs of ceremonies such as the annual salmon ceremony we have no way of estimating what those costs were the lack of information about the ceremonies and about the council’s activities generally is the fault of the petitioners either they did not keep records of their activities or they did not produce the records to the court we conclude that the portion of each tribal-council member’s compensation derived from the fishing rights-related activities of the tribe wa sec_11 percent in percent in and percent in whether the petitioners are liable for self-employment_tax on the compensation received by agripina smith in and by sandra joseph in and and by candace kelly in and for services as members of the tribal council sec_1401 imposes a tax on the self-employment_income of every individual s elf-employment income is generally defined as the net_earnings_from_self-employment derived by an individual sec_1402 the term net_earnings from self- employment is defined as the gross_income derived by an individual from any trade_or_business carried on by the individual less the deductions allowed by this subtitle ie subtitle a of title_26 which are attributable to the trade_or_business sec_1402 a trade_or_business for these purposes excludes the performance of service by an individual as an employee sec_1402 in computing the gross_income derived by an individual from a trade_or_business if any of the income derived from a trade_or_business is community_income under community_property_laws the gross_income and deductions attributable to such trade_or_business shall be treated as the gross_income and deductions of the spouse carrying on such trade_or_business sec_1402dollar_figure thus if a wife runs a business that generates dollar_figure in gross_income then even if the dollar_figure is community_income it is treated as the gross_income of the wife not the husband in the calculation of the net_earnings_from_self-employment see eg landsberg v commissioner tcmemo_2001_105 husband who filed separate_return was required to include percent of income from his sales business in net_earnings_from_self-employment even though income was community_property under california law net_earnings_from_self-employment do not include income derived from fishing_rights-related_activity see sec_1402 if a married couple files a joint_return the self- employment_tax is computed separately for the husband and for the wifedollar_figure each spouse’s self-employment_tax liability is added to sec_1402 was effective date social_security protection act of publaw_108_203 118_stat_536 before that date a similar provision was in effect sec_1402 11as sec_1_6017-1 income_tax regs provides in the case of a husband and wife filing a joint_return under sec_6013 the tax on self-employment_income is computed on the separate self-employment_income of each spouse and not on the aggregate of the two amounts the requirement of sec_6013 that in the case of a joint_return the tax is computed on the aggregate income of the spouses is not applicable with respect to the tax on self-employment_income arrive at the couple’s total self-employment_tax liabilitydollar_figure the liability is joint and severaldollar_figure the irs asks the court to find that it properly determined that petitioners are liable for self-employment_tax on the taxable_portion of the remuneration received by agripina smith sandra joseph and candace kelly for their services as members of the nooksack indian tribal council agripina smith received compensation_for her tribal-council services during and sandra joseph received compensation_for her tribal-council services during and and candace kelly received compensation_for her tribal- council services for and for none of the years did any of petitioners report on tax returns any self-employment_income attributable to the compensation received for services on the tribal council in the deficiency notices it issued to petitioners for these years the irs did not determine any deficiency in self-employment_tax attributable to tribal-council compensation the irs’s answers in these cases do not assert 12this court observed in 114_tc_333 citing sec_6017 self-employment_tax for a husband and wife filing a joint_return is the sum of the taxes computed on the self-employment_income of each spouse sec_6013 imposes joint-and-several liability on spouses who file joint returns sec_1_6017-1 income_tax regs explains except as otherwise expressly provided sec_6013 is applicable to the return of the tax on self- employment income therefore the liability with respect to such tax in the case of a joint_return is joint_and_several that the petitioners are liable for self-employment_tax on tribal-council compensation in its pretrial memoranda the irs asserted that the tribal-council compensation paid to the three petitioners except for the fraction the irs determined was derived from fishing rights-related activities was subject_to self-employment_tax the belatedness with which the irs raised the issue of self- employment liability for the tribal-council compensation is a violation of rule a which provides that the answer and other pleadings should give the other party fair notice of the matters in controversy in 714_f2d_977 9th cir affg tcmemo_1982_209 the court_of_appeals for the ninth circuit explained that the most appropriate times for the irs to raise the legal theories on which it intends to rely are in the deficiency_notice and in the answer the failure of the irs to raise a legal theory at these times does not cause the irs to forfeit its right to rely on the theory if the taxpayer is not surprised and disadvantaged by the delay in raising the theory id pincite the petitioners would suffer prejudice from the belated raising of the issue of self- employment_tax liability stemming from the tribal-council compensation the issue does not hinge on the same factual questions as does petitioners’ liability for income taxes stemming from the tribal-council compensation therefore the irs is barred from raising the issue we determine that none of petitioners are liable for self- employment_tax on compensation received for services on the tribal council for the years at issue whether the irs properly disallowed vehicle expense deductions claimed by james smith and agripina smith for and the deficiency notices determined that the deductions claimed by the smiths in and for vehicle depreciation and maintenance and repairs should be disallowed the irs argues that the smiths failed to assign error to these determinations rule b requires the petition to contain clear assignments of each error that the petitioner alleges to have been committed by the commissioner in the determination of the deficiency if the petition fails to clearly assign error the issue is deemed conceded id we need not determine whether the smiths conceded the vehicle-expense issue because even if the smiths were entitled to challenge the disallowance of the deduction the irs has shown that it was correct to disallow the deduction the expenses of operating a vehicle used in business are deducted from gross_income sec_162 under sec_1 j income_tax regs a taxpayer can use the standard mileage rate to calculate the cost of using a vehicle in a business instead of substantiating the actual cost although it is permissible for a taxpayer to deduct the amount calculated from the standard mileage rate it is not permissible to deduct such an amount and also the actual cost of operating the vehicle see larson v commissioner tcmemo_2008_187 98_tcm_74 the smiths used the standard mileage rate deductions for the same vehicles they also claimed deductions for depreciation and for repairs and maintenance in the deficiency notices the irs allowed the smiths only the standard mileage rate deductions after making some corrections the corrections resulted in standard mileage rate deductions greater than the standard mileage rate deductions the smiths claimed on their returns because the smiths cannot deduct the expenses of their vehicles using both the standard mileage rates and the actual operating costs and because the amounts of the standard mileage rate deductions in the deficiency notices exceed the actual operating costs claimed as deductions we conclude that the amounts of the deductions reflected in the deficiency notices are the correct deductions for the vehicles the smiths used in their tree-service business whether candace kelly and edward kelly are each liable for the additions to tax under sec_6651 and for the deficiency notices determined that candace kelly and edward kelly were each liable for an addition_to_tax for the failure_to_file returns for and an addition_to_tax for the failure to pay taxes shown on returns for the irs has established that the kellys are liable for these additions to tax see sec_7491 imposing burden of production on irs in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title and the kellys have failed to show that a statutory exception exonerates them from their liability for the additions to tax there is evidence that the kellys were told by the lawyer for the tribe that candace kelly’s tribal- council compensation was exempt from income_tax however this does not excuse the kellys from filing a tax_return their incomes even without candace kelly’s tribal-council income were above the threshold for filing tax returns therefore whatever reliance they may have placed on the advice of the tribe’s lawyer did not constitute reasonable_cause for failing to file tax returnsdollar_figure to reflect the foregoing decisions will be entered under rule 14the respondent objected to the admission of exhibit 14-p a memorandum from the tribe’s lawyer because this memorandum does not affect our determinations we need not decide whether it is admissible
